                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

               Plaintiff,                       Civ. A. No. 17-12472-DLC

        vs.

 THE CHILDREN’S HOSPITAL
 CORPORATION,

               Defendant


                MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Christina N. Lindberg hereby requests leave to withdraw as counsel for Defendant, The

Children’s Hospital Corporation, in the above-captioned matter. In support of this request, the

undersigned states that Defendant will continue to be represented by Theodore J. Folkman of

Folkman LLC. Mr. Folkman initially entered his appearance on January 4, 2018 and will continue

to represent Defendant going forward. The undersigned has served this motion on Defendant in

compliance with L.R. 83.5.2(d).


Dated: April 8, 2020                       Respectfully submitted,

                                           /s/ Christina Lindberg
                                           Christina Lindberg (BBO No. 690443)
                                           Pierce Bainbridge Beck Price & Hecht LLP
                                           One Liberty Square, 13th Floor
                                           Boston, MA 02109
                                           Tel: (617) 313-07401
                                           Fax: (617) 313-7837
                                           clindberg@piercebainbridge.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing.


                                               /s/ Christina Lindberg
                                               Christina Lindberg
